PER CURIAM.
The appellant was damaged by being run into by an automobile, which injured his horse and buggy. He recovered a verdict for $300. The trial court granted a new trial on the ground that the verdict was not sustained by the evidence. The issue was whether the respondent, the owner of the automobile, was present when the accident occurred; the respondent claiming that the machine was then being used by a person who was not at the time in his em*518ploy and not engaged ini his business. As the evidence was not manifestly and palpably in favor of the verdict, the order of the trial court will not be disturbed.
Order affirmed.'